DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (US 20170276289 A1).
Regarding claim 1, Phillips discloses (Fig. 4) a charger, shroud, and dock for portable electronic devices comprising: 
a base 50 comprising an extension 54 in a direction perpendicular from the base (¶47);
a device docking case 20 connected to the base via the extension, the device docking case configured to accept a mobile computing device 15 (¶43), and the device docking case comprising an opening for insertion of a payment card or an opening for a protrusion of a portion of a payment card reader component 45 from the device docking case (¶55);
a rotatable joint 22 connecting the extension and the device docking case, the rotatable joint configured to enable the device docking case to rotate over the extension (¶53); and
the payment card reader component at least partially within the device docking case, the payment card reader component configured to accept a payment card for reading of data stored on the payment card, the payment card reader component comprising one or more hardware processors configured to execute instructions (Fig. 8; ¶55 - a mobile payment device or terminal, such as an EMV reader) to cause the payment card reader component to perform operations comprising:
detecting a physical connection of the payment card reader component to the mobile computing device, wherein the physical connection causes power to be provided to the payment card reader component from the mobile computing device (¶55 - enable/disable, ¶61 - Similarly, the connector 53 may be configured for electrically connecting to the EMV reader 45 for communicating (e.g., power and/or data signals) with the portable electronic device 15, shroud 20, and/or dock 50. Moreover, as discussed above, the connectors 53, 55 may facilitate communication with the electronic device 15 and/or EMV reader 45); 
connecting to the mobile computing device for data communications via the physical connection (¶61); and
activating the payment card reader component for reading the payment card (¶60-¶61).
Regarding claim 2, Phillips discloses the apparatus of claim 1 above and further discloses wherein the payment card reader component comprises an EMV chip reader, a device interface, and a connector between the EMV chip reader and the device interface (¶61), wherein the detecting the physical connection comprises receiving the power to the EMV chip reader via the connector (¶55).
Regarding claim 3, Phillips discloses the apparatus of claim 2 above and further discloses wherein the device interface comprises a micro-USB adapter interface (¶61).
Regarding claim 4, Phillips discloses the apparatus of claim 2 above and further discloses wherein the connector further comprises a power connector component within the payment card reader component, and wherein the device interface provides the power from the mobile computing device to the EMV chip reader via the power connector component (¶61).
Regarding claim 5, Phillips discloses the apparatus of claim 2 above and further discloses wherein the payment card reader component comprises a power circuit splitter that receives the power from one of an external power supply, and wherein the power circuit splitter provides the power to the EMV chip reader and the mobile computing device for charging the mobile computing device (¶60; Fig. 6).
Regarding claim 6, Phillips discloses the apparatus of claim 1 above and further discloses wherein the base further comprises a curved portion or an arcuate portion connecting the extension to a bottom of the base, and wherein the bottom of the base is configured to be placed on or secured to a surface (Fig. 4, ¶44).
Regarding claim 8, Phillips discloses the apparatus of claim 1 above and further discloses wherein one of the device docking case or the rotatable joint comprises one of a magnetic release or a mechanical release configured to enable the device docking case to be removed from or connected to the curved portion (¶63 - the anti-theft device 10 comprises a lock mechanism 58 for securing the portable electronic device 15 on the dock 50. The lock mechanism 58 may include any combination of electrical, magnetic, inductive, and/or mechanical interaction).
Regarding claim 10, Phillips discloses the apparatus of claim 1 above and further discloses a power supply configured to provide the power from an external power source, the power supply comprising a wired power supply (¶60; Fig. 6).
Regarding claim 11, Phillips discloses the apparatus of claim 10 above and further discloses wherein the power supply is further configured to enable charging the mobile computing device or providing the power to the payment card reader component (¶60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Hicks et al. (US 20170140363 A1).
Regarding claim 9, Phillips discloses the apparatus of claim 1 above and further discloses a lock mechanism 58 for securing the portable electronic device 15 on the dock 50. The lock mechanism 58 may include any combination of electrical, magnetic, inductive, and/or mechanical interaction (¶63). First portion 24 and second portion 28 may be secured together with portable electronic device 15 disposed therein and contained by the peripheral sides and peripheral ends by mechanical fasteners. The fasteners may be provided with a tamper-proof head that requires a customized tool (¶43). A holding mechanism 80 configured to bias and/or hold the EMV interface (¶56).
Phillip does not explicitly disclose wherein the device docking case comprises one of a snap fit securing mechanism, a slide lock, or at least one screw configured to secure the mobile computing device inside or against the device docking case.
Hicks teaches (Fig. 10) a point of sale (POS) docking station system comprising: a tablet cradle enclosure designed to fit snuggly around the mobile barcode scanner gun system or stand-alone mobile tablet (¶8) and a base mount universal receiver with rotational coupling means for mounting said mobile tablet device further comprising a sliding mechanism (claim 9).
It would have been obvious to one of ordinary skill in the art before the effective time of invention to provide the lock mechanism for securing the tablet on the dock of Phillips with any of snap/bias fit or a sliding mechanism as taught by Hicks, or tamper-proof headed fastener that is well known in the art to be a screw, in order to yield the predictable result of simple substitution of one known element for another to obtain predictable results of securing the tablet to the dock.
Regarding claim 12, Phillips discloses the apparatus of claim 1 above but does not explicitly disclose wherein the operations further comprise: reading, by the payment card reader component, data stored on the payment card; and communicating the data to the mobile computing device for transaction processing.
Hicks teaches: reading, by the payment card reader component, data stored on the payment card; and communicating the data to the mobile computing device for transaction processing (¶16 - launching the application software to ready the mobile tablet device for receiving customer payment card data).
It would have been obvious to one of ordinary skill in the art before the effective time of invention that the EMV reader of Phillips reads data from payment cards and transmits data to an application on the tablet as taught by Hicks in order to apply a known technique to a known device ready for improvement to yield predictable results of providing a mobile device with user payment data for a transaction.
Regarding claim 13, Phillips discloses the apparatus of claim 1 above but does not explicitly disclose wherein the operations further comprise: in response to activating the payment card reader component, causing an application on the mobile computing device to open, wherein the application is associated with reading the payment card by the payment card reader component (¶16 - launching the application software to ready the mobile tablet device for receiving customer payment card data).
Hicks teaches: reading, by the payment card reader component, data stored on the payment card; and communicating the data to the mobile computing device for transaction processing (¶16 - launching the application software to ready the mobile tablet device for receiving customer payment card data).
It would have been obvious to one of ordinary skill in the art before the effective time of invention that the EMV reader of Phillips reads data from payment cards and transmits data to an application on the tablet as taught by Hicks in order to apply a known technique to a known device ready for improvement to yield predictable results of providing a mobile device with user payment data for a transaction.
Regarding claim 14, Phillips discloses:
a first structure comprising a curved component and configured to provide a surface attachment at a first end (Fig. 4, ¶44, ¶47) and a rotatable hinge connector at a second end (¶53); and
a second structure 20 configured to encapsulate at least a portion of a computing device and secure the computing device within the second structure (¶43), wherein the second structure attaches to the rotatable hinge connector (¶53) and comprises a physical card reader 45, wherein the second structure comprises the physical card reader in one of a body of the second structure with a physical card acceptance slot in a side of the body or a protrusion from the side of the body, and wherein the physical card reader comprises one or more hardware processors configured to execute instructions (Fig. 8; ¶55 - a mobile payment device or terminal, such as an EMV reader).
Phillips does not explicitly disclose that the instructions cause the physical card reader to perform operations comprising: establishing a data connection to the computing device when the computing device is secured within the second structure and connected to the physical card reader; reading data from a card chip of a physical card; and processing the data with the computing device.
Hicks teaches: establishing a data connection to the computing device when the computing device is secured within the second structure and connected to the physical card reader; reading data from a card chip of a physical card; and processing the data with the computing device (¶16 - launching the application software to ready the mobile tablet device for receiving customer payment card data).
It would have been obvious to one of ordinary skill in the art before the effective time of invention that the EMV reader of Phillips reads data from payment cards and transmits data to an application on the tablet as taught by Hicks in order to apply a known technique to a known device ready for improvement to yield predictable results of providing a mobile device with user payment data for a transaction.
Regarding claim 16, Phillips modified by Hicks teaches the apparatus of claim 14 above and further teaches wherein the establishing the data connection occurs via a micro-USB adapter (Phillips: ¶61).
Regarding claim 17, Phillips modified by Hicks teaches the apparatus of claim 14 above and further teaches wherein the second structure further comprises a power connector between the computing device and the physical card reader, and wherein the power connector enables a power to flow in a direction from the computing device to the physical card reader based on an operation executable by the computing device (Phillips: ¶61).
Regarding claim 18, Phillips modified by Hicks teaches the apparatus of claim 14 above and further teaches wherein the data connection comprises a wireless data connection using one of Bluetooth, Bluetooth Low Energy (Phillips: ¶62 - adapters 66 may employ wireless means…Bluetooth).
Regarding claim 19, Phillips discloses:
detecting, by a physical card reader component, a placement of a tablet computing device within a tablet case (¶55, ¶61) of a curved tablet stand (Fig. 4, ¶44), wherein the physical card reader component is attached to at least a portion of the tablet case (¶55).
Phillips does not explicitly disclose activating a chip reader of the physical card reader component; receiving card data from a physical card via the chip reader; and processing the card data with the tablet computing device.
Hicks teaches: activating a chip reader of the physical card reader component; receiving card data from a physical card via the chip reader; and processing the card data with the tablet computing device (¶16 - launching the application software to ready the mobile tablet device for receiving customer payment card data).
It would have been obvious to one of ordinary skill in the art before the effective time of invention that the EMV reader of Phillips reads data from payment cards and transmits data to an application on the tablet as taught by Hicks in order to apply a known technique to a known device ready for improvement to yield predictable results of providing a mobile device with user payment data for a transaction.
Regarding claim 20, Phillips modified by Hicks teaches the method of claim 19 above and further teaches wherein the detecting comprises receiving power by the physical card reader component from the tablet computing device, and wherein prior to the receiving the card data, the method further comprises: activating a transaction processing application on the tablet computing device, wherein the processing the card data comprises transmitting the card data to the transaction processing application (Hicks: ¶16).
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not fairly teach or suggest a device stand comprising: a base comprising an extension in a direction perpendicular from the base; a device docking case connected to the base via the extension, the device docking case configured to accept a mobile computing device, and the device docking case comprising an opening for insertion of a payment card or an opening for a protrusion of a portion of a payment card reader component from the device docking case; a rotatable joint connecting the extension and the device docking case, the rotatable joint configured to enable the device docking case to rotate over the extension; and the payment card reader component at least partially within the device docking case, the payment card reader component configured to accept a payment card for reading of data stored on the payment card, the payment card reader component comprising one or more hardware processors configured to execute instructions to cause the payment card reader component to perform operations comprising: detecting a physical connection of the payment card reader component to the mobile computing device, wherein the physical connection causes power to be provided to the payment card reader component from the mobile computing device; connecting to the mobile computing device for data communications via the physical connection; and activating the payment card reader component for reading the payment card, wherein the base further comprises a curved portion or an arcuate portion connecting the extension to a bottom of the base, and wherein the bottom of the base is configured to be placed on or secured to a surface, wherein the rotatable joint is further configured to enable the device docking case to rotate and rest facing a first direction away from the extension, and wherein the rotatable joint is further configured to enable the device docking case to rotate and rest against a back curvature of curved portion facing a second direction (claims 1 and 6-7); nor a computing device docking system comprising: a first structure comprising a curved component and configured to provide a surface attachment at a first end and a rotatable hinge connector at a second end; and a second structure configured to encapsulate at least a portion of a computing device and secure the computing device within the second structure, wherein the second structure attaches to the rotatable hinge connector and comprises a physical card reader, wherein the second structure comprises the physical card reader in one of a body of the second structure with a physical card acceptance slot in a side of the body or a protrusion 24Atty Docket No. 70481.2706US01 OCP.D2020.100778.US 1 from the side of the body, and wherein the physical card reader comprises one or more hardware processors configured to execute instructions to cause the physical card reader to perform operations comprising: establishing a data connection to the computing device when the computing device is secured within the second structure and connected to the physical card reader; reading data from a card chip of a physical card; and processing the data with the computing device, wherein the curved component comprises a shape corresponding to one of a C letter, a portion of an oval, an arc, or a portion of a circle, and wherein the rotatable hinge connector enables the second structure to be inverted over the first structure and enables viewing of the computing device in opposite directions (claims 14-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887